DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-10 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andreoli U.S. Patent No. 6,827,203.
Claim 1, Andreoli teaches an apparatus Fig. 2 for adapting a guide width of a conveying device Fig. 1 for conveying containers 123 for a container treatment installation, comprising: a longitudinally movable and bendable adjusting element 167a-d; a guide element 135 for guiding the containers 123 along a conveying direction; and a transmission device 131 which, for the adaptation of the guide width, is configured to convert a longitudinal movement, of the adjusting element 167 into a movement of the guide element 135 transversely with respect to the conveying direction C6 L45-67. 
Claim 2, Andreoli teaches the adjusting element 167a-d is embodied in the form of a cable, a belt, a wire, a fiber, a chain, a bar or a rod Fig. 5; the adjusting element 167a-d is of elongate configuration and/or extends along the guide element 135; and/or the adjusting element 167a-d longitudinally movable by motor and/or manually; and/or the adjusting element 167a-d is mounted in a non-rotatable manner C8 L55-67. 
Claim 3, Andreoli teaches the transmission device 131 is configured to convert the longitudinal movement of the adjusting element 167a-d into a rotary movement via 301, and to convert the rotary movement into a linear movement in order to move the guide element 135; and/or the transmission device 131 has a transmission ratio between the longitudinal movement and the linear movement not equal to 1 C8 L55-67. 

Claim 5, Andreoli teaches the sliding element 303,403 is attached to the adjusting element 167a-d, or the sliding element 303,403 is integrated in the adjusting element 167a-d Fig. 3c. 
Claim 6, Andreoli teaches the sliding element 303,403 is attached to the adjusting element 167a-d by way of a clamping connection 327c, and/or the sliding element 303,403 is clamped directly to the adjusting element 167a-d Fig. 3c. 
Claim 7, Andreoli teaches the sliding element 303,403 comprises a first clamping jaw of 305 and a second clamping jaw 309, a portion of the adjusting element 167a-d being clamped in between said clamping jaws 305,309 Fig. 3c. 
Claim 8, Andreoli teaches one of the first clamping jaw 305 and the second clamping jaw 309 is in engagement with the rotary element 301 C5 L50-67; C6 L1-5. 
Claim 9, Andreoli teaches the transmission device 131 comprises a guide 319, wherein: the sliding element 303,403 and/or the adjusting element 167a-d are/is longitudinally guided on the guide 319; and/or the guide 319 prevents a rotation of the sliding element 303,403 and/or of the adjusting element 167a-d. 
Claim 15, Andreoli teaches an apparatus for transporting containers for a container treatment installation Fig. 1, comprising: a conveying device Fig. 1 with a conveying for conveying the containers 123; and a plurality of apparatuses Fig. 2 for adapting a guide width of the conveying device via 131, each of the plurality of apparatuses Fig. 2 including a longitudinally movable and bendable adjusting element 167a-d, a guide 
Claim 16, Andreoli teaches the conveying device is a conveyor belt and the apparatuses are attached in a rotationally secure and/or height-adjustable manner Abstract. 
Claim 17, Andreoli teaches the guide element 130,135 is a guide rail and the longitudinal movement of the transmission device 131 is at least one of a pushing movement and a pulling movement C13 L15-45. 
Claim 18, Andreoli teaches the adjusting element 167a-d extends along the guide element 130,135 and is parallel thereto Fig. 2. 
Claim 19, Andreoli teaches the transmission ratio of 131 is less than 1. 
Claim 20, Andreoli teaches one of the first clamping jaw 305 and the second clamping jaw 309 is in engagement with the rotary element 301 by way of a toothing of 301. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andreoli U.S. Patent No. 6,827,203 in view of Ingraham U.S. Patent No. 7,210,572.
Claim 10, Andreoli teaches the sliding element 303,403 is a rod portion, but does not teach as Ingraham the rotary element 66,68 is a wheel Fig. 2; or the sliding element 50,52 is a belt portion, and the rotary element is a roller 66, 68; or the sliding element 50,52 is a chain portion and the rotary element is a chain wheel 66,68. It would be obvious to use the guide of Ingraham into the invention of Andreoli for additional control and guidance during transport.
Claims 11-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andreoli U.S. Patent No. 6,827,203in view of Keith U.S. Patent No. 6,464,068.
Claim 11, Andreoli does not teach as Keith teaches the transmission device comprises a screw drive 1 for converting the rotary movement into the linear movement Abstract. It would be obvious to one of ordinary skill to use the configuration of Keith into the invention of Andreoli as an alternative (various drives systems known in conveyor systems).

Claim 13, Andreoli does not teach as Keith teaches the screw drive 1 comprises a threaded rod 20 which is in engagement with the internally threaded hole 36, so that a rotary movement of the rotary element 14 brings about a linear movement of the threaded rod 20. It would be obvious to one of ordinary skill to use the configuration of Keith into the invention of Andreoli as an alternative (various drives systems known in conveyor systems).
Claim 14, Andreoli does not teach as Keith teaches the guide element 10 is attached to an end of the threaded rod 20.  It would be obvious to one of ordinary skill to use the configuration of Keith into the invention of Andreoli as an alternative (various drives systems known in conveyor systems).
Claim 22, Andreoli does not teach as Keith teaches a connecting element 50, which is connected to the threaded rod 20 in a rotationally fixed manner, and a further connecting element 50, which is connected to the guide element 50 in a fixed manner, are connected to one another. It would be obvious to one of ordinary skill to use the configuration of Keith into the invention of Andreoli for additional stability.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Andreoli U.S. Patent No. 6,827,203 in view of Lapeyre U.S. Patent No. 6,802,412.
Claim 21, Andreoli does not teach as Lapeyre teaches the sliding element 198 is a toothed rack portion and the rotary element 100 is a spur gear wheel Fig. 15; or the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS